17-2905-cv
Carlisle v. United Parcel Service and Teamsters Local 687


                              UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT


                                     SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 20th day of August, two thousand eighteen.

PRESENT:         JOSÉ A. CABRANES,
                 GERARD E. LYNCH,
                              Circuit Judges
                 EDWARD R. KORMAN,
                              District Judge. *

ROBERT W. CARLISLE,
                          Plaintiff-Appellant,
               v.                                                                17-2905-cv
UNITED PARCEL SERVICE, INC., TEAMSTERS LOCAL
687, AN AFFILIATE OF THE INTERNATIONAL
BROTHERHOOD OF TEAMSTERS,

                  Defendants-Appellees.
______________________________________________

FOR PLAINTIFF-APPELLANT:                                    Steven Bennett Blau, Blau Leonard Law
                                                            Group, LLC, Huntington, NY.

*
 Judge Edward R. Korman, of the United States District Court for the Eastern District of New
York, sitting by designation.
FOR DEFENDANT-APPELLEE
UNITED PARCEL SERVICE:                                  Jeremy M. Brown, Epstein Becker & Green,
                                                        P.C., New York, NY.

FOR DEFENDANT-APPELLEE
TEAMSTERS LOCAL 687:                                    Mimi C. Satter and Sarah E. Ruhlen, Satter
                                                        Law Firm PLLC, Syracuse, NY.

     Appeal from a judgment of the United States District Court for the Northern District of
New York (Glenn T. Suddaby, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the August 29, 2017 judgment of the District Court is AFFIRMED.

        Plaintiff-appellant Robert W. Carlisle (“Carlisle”) appeals from an order of the District Court
granting separate motions for summary judgment filed by defendants-appellees United Parcel
Service and Teamsters Local 687 (“UPS” and “the Union,” respectively). Carlisle brought suit on
November 8, 2015, alleging that the Union breached its duty of fair representation under the Labor
Management Relations Act § 301, 29 U.S.C. § 185, and that UPS breached the collective bargaining
agreement between the Union and UPS by terminating his employment (together, the “Hybrid
§ 301” action). On appeal, Carlisle argues that the District Court improperly resolved genuine issues
of material fact against him when it granted defendants’ motions for summary judgment. We assume
the parties’ familiarity with the facts, the underlying procedural history, and the issues on appeal.

        We review a district court’s grant of summary judgment de novo and “[w]e will affirm the
judgment only if there is no genuine issue as to any material fact, and if the moving party is entitled
to a judgment as a matter of law.” Allianz Ins. Co. v. Lerner, 416 F.3d 109, 113 (2d Cir. 2005) (internal
citation omitted). “In determining whether there are genuine issues of material fact, we are ‘required
to resolve all ambiguities and draw all permissible factual inferences in favor of the party against
whom summary judgment is sought.’” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)
(quoting Stern v. Trs. of Columbia Univ., 131 F.3d 305, 312 (2d Cir. 1997)).

         “To establish a hybrid § 301/[duty of fair representation] claim, a plaintiff must prove both
(1) that the employer breached a collective bargaining agreement and (2) that the union breached its
duty of fair representation vis-à-vis the union members.” White v. White Rose Food, a Div. of DiGiorgio
Corp., 237 F.3d 174, 178 (2d Cir. 2001). “The plaintiff may sue the union or the employer, or both,
but must [establish] violations on the part of both.” Id. at 179. A “union breaches the duty of fair
representation when its conduct toward a member of the bargaining unit is arbitrary, discriminatory,
or in bad faith.” Marquez v. Screen Actors Guild, Inc., 525 U.S. 33, 44 (1998) (citing Vaca v. Sipes, 386
                                                    2
U.S. 171, 190 (1967)). However, “a union’s actions are arbitrary only if, in light of the factual and
legal landscape at the time of the union’s actions, the union’s behavior is so far outside a ‘wide range
of reasonableness,’ ... as to be irrational.” Air Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67 (1991)
(internal citation omitted).

         Carlisle alleges that the Union breached its duty of fair representation by (1) not adequately
representing him in the negotiation and enforcement of the CBA with UPS after UPS attempted to
discipline Carlisle for multiple workplace violations, and (2) not adequately representing him at the
arbitration hearing on the multiple grievances filed by Carlisle against UPS. Here, the District Court
properly determined that Carlisle failed to establish triable issues of fact with respect to his claim
that the Union breached its duty of fair representation. As the District Court noted in its thorough
opinion, the Union representative assigned to advocate for Carlisle at his arbitration hearing fulfilled
his duty of representation to Carlisle. Carlisle v. United Parcel Serv., Inc., No. 7:15-CV-137 (GTSATB),
2017 WL 3738697 (N.D.N.Y. Aug. 29, 2017).

         The representative, Union President/Principal Executive Officer Brian Hammond, was
regularly available via email to address Carlisle’s concerns, made himself available for a physical
meeting in advance of the arbitration hearing, prepared written briefs on Carlisle’s behalf to be
submitted in support of his grievances, and solicited evidence from Carlisle to accompany his
written submissions to the arbitration panel. In addition, Hammond gave Carlisle the opportunity to
comment on and edit the Union’s submissions before they were submitted to the panel. Carlisle’s
disagreements with Hammond’s argument strategy in advance of the arbitration hearing does not
amount to a breach of duty.

         The Union also adequately represented Carlisle by actively negotiating with UPS in an
attempt to mitigate the disciplinary consequences of Carlisle’s multiple workplace violations. Carlisle
has thus provided no basis from which a rational factfinder could infer that the Union acted
arbitrarily, in bad faith, or in a discriminatory manner towards him.

       Because the District Court correctly concluded that the Union did not breach its duty of fair
representation, we need not address Carlisle’s second contention that UPS breached the terms of its
CBA with the Union.

                                             CONCLUSION

         We have considered all of Carlisle’s remaining arguments and find them to be without
merit.

                                                      3
Accordingly, for the foregoing reasons, the judgment of the District Court is AFFIRMED.

                                    FOR THE COURT:
                                    Catherine O’Hagan Wolfe, Clerk of Court




                                       4